DETAILED ACTION
1. 	This action is responsive to the amendments and arguments filed on 1/05/2021 and the present application is being examined under the pre-AIA  first to invent provisions. 


2. 	Claims 1, 17, 26-31, 34-40 and 465-506 are pending in the case. Claims 2-16, 32-33, 41-464 have been cancelled. 
This action is made Final. 
Allowable Subject Matter
Claims 502, 504, and 506 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The collective prior art does not show where in the ceasing to display a first portion of the application while maintaining a second portion and displaying the system interface that is different while maintaining a second portion of the respective application. The interpretation of the Ewing is the movement in a given direction ceasing to display the interface does not maintain display of a second portion of the respective application. In addition, the new prior art of Kim and Fadell, while showing the fingerprint sensor and movement in multiple touch interface in different directions, does not cause the ceasing of display of an application while still maintaining a portion of the same application. 

Response to Arguments
3. 	Applicant’s arguments Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. While a new ground of rejection is presented below in view of Kim rendering applicants arguments moot, Applicant nonetheless contends that the combination of Ewing with Chatterjee would render the input device as not suitable for its intended purposes because Applicant interprets Chatterjee as not allowing three dimensional inputs. The Examiner disagrees. Applicants main contention is that Chatterjee does not teach a three dimensional input and that the input device would be too small to allow for Z based inputs (remarks 19). To this point, the rejection is based on the combination of Ewing and Chatterjee. Take figure 5, 6a-6b Ewing discloses one embodiment where movement in proximity of the device (away and closer other input device can include any sort of input device known in the art including a keypad or keyboard or touch screen, to which Chatterjee expressly discloses. In fact, Chatterjee discloses (para 40) that the input sensors can be one of numerous sensors to provide input.  Chatterjee discloses numerous inputs including a keypad, keyboard, buttons and display screen (Para 49).  Para 50 shows the sensor can be an optical, capacitive or RF sensor that provides position/movement data, much like Ewing’s sensors. Chatterjee teaches the sensor can provide scrolling, navigation, force and authentication data (Para 51) which can also include selection operations. Moreover, Chatterjee teaches the authentication checks the fingerprint and if the finger is disapproved then the device remains locked (Para 55). Further, the sensor can provide haptic feedback in response to approval/disapproval, pressure thresholds, vibration and motion. Chatterjee teaches in response to a vertical swipe and force input then a predetermined 

Claim Rejections - 35 USC § 103

4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

5. 	Claim(s) 1, 17, 26-31, 34-40, 465-467 and 501, 503, and 505 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable Kim et. al. U.S. Publication No. 201002255607 published Sept. 9, 2010 in view of Ewing, Jr.  (Hereinafter Ewing) et. al. U.S. Publication No. 20110296351 published Dec. 1, 2011, in view of Chatterjee et. al. U.S. Publication No. 20100027854 published Feb. 4, 2010.

In regard to Independent claim 1, Kim in teaches a method, comprising an electronic device with a fingerprint sensor and a display: 
while one or more functions of the device are restricted and a restricted user interface is displayed on the display, detecting a fingerprint on the fingerprint sensor  (See Para 10-15, Kim teaches a fingerprint sensor that received input on a display to activate a menu on the device). Kim teaches a mobile device (Para 29)  and user input module 130 (fig. 1) (Para 42) that can be implemented as a touch pad, wheel, switch or touch screen, and the device includes  a proximity, pressure and motion sensor input (Para 45-65) and provide/receive various outputs and inputs. Kim teaches touch input is fingerprint touch input (Para 84-85) and can identify the fingerprint (Para 86-94). Kim expressly teaches detecting the fingerprint along with input(Para 94).  As shown in figure 9, Kim teaches one or more functions are restricted on the interface (e.g. menu cannot be selected) (Para 95). 
in response to detecting the fingerprint on the fingerprint sensor, in accordance with a determination that the fingerprint corresponds to authorized fingerprint data, removing the restrictions from the one or more functions of the device and displaying, on the display, an indication that the one or more functions of the device are no longer restricted; and while the one or more functions of the device are not restricted (See Fig. 9, 10 Para 96-99, 104-111). Kim teaches when the user fingerprint is authorized then the menu is then executed, or displayed as restrictions lifted (Para 100). Conversely, when the fingerprint is not authorized the phone presents an alarm or provides feedback failed, thus menu remains locked (Para 99).  As stated in Kim (Para 103) a number of functions on the device can be restricted and then unlocked by the same process (Para 103). As also shown in fig 11, Para 112-119 as shown alternatively from an idle screen or main menu screen or map or webpage screen (which can be displayed but device is locked) (Para 112) the user can select items or the whole screen and the fingerprint is read (Para 113), as the selected item is displayed different that the other items then a second finger is touched or input and the item becomes operational where the user can scale up/down, scroll, move or operate menus (Para 114). Kim teaches movement in a first direction (Para 119) cause a first operation and movement in a second cause a different operation but different modes and displays are contemplated with different directional inputs (Para 119) as Kim teaches at least four different directional input/command responses.
Displaying, on the display, a first user interface for a respective application ( Kim Para 108-113) Kim teaches displaying a first user interface (main menu screen, viewer screen, broadcast screen, map or webpage (Fig. 22). 
while displaying the user interface for the respective application on the display, detecting movement of a fingerprint on the fingerprint sensor  (Para See Fig. 9, 10 Para 96-99, 104-111, Fig. 22, 135, 139-140). As shown Kim teaches while displaying an application detecting movement.
In response to detecting movement of the fingerprint on the fingerprint sensor and in accordance with a determination that the movement of the fingerprint is in a first direction, navigating through content in the respective application in a direction determined in accordance with the first direction and In accordance with a determination that the movement of the fingerprint is in a second direction that is opposite to the first direction, navigating through content in the respective application in a direction determined in accordance with the second direction  (See Kim Fig 25 an 26, movement in one direction cause the sub menu to be opened and in the other causes the menu to recede (Para 139-140 and 114-119). As explained in Kim when the device detects an input in mode such as vertical direction an operation can be performed. But also movement in a second direction different than the first horizontal then a second operation is performed. As also explained movement in one direction on the idle screen can cause the video screen to be displayed or in a second direction to navigate between folders. 
in accordance with a determination that the movement of the fingerprint is in a third direction different from the first direction and the second direction, Ceasing to display at least a portion of the respective application, and displaying a system  user interface that is different from the user interface for the respective application on the display  (See Para 112, 119, Fig. 25 and 26. As shown the user can move fingers in one direction and cause one function and move in the second and cause another. Finally, as shown in figure 25, if the user moves downward, then the device returns to the idle screen or ceases to display screen 820 with the menu bar. 
While Kim teaches both a fingerprint sensor and navigation from folder to folder or screen to screen while providing input (navigation), the claim refers to any and all mechanisms for movement on a fingerprint sensor and navigation on a user interface in response to movement. The claims are not specific as to directions per se, just that there are different directions. The claims are not specific to particular finger nor are the claims specific to content or navigation methods or applications specifically. Thus in the alternative, the teachings of Ewing and Chatterjee are maintained to show how the skilled artisan would understand in the alternative to Kim, not on the suggested teachings in Kim but how a fingerprint can be authenticated and input can be provided into a user interface to effect navigation. Thus, Ewing teaches: 
Displaying, on the display, a first user interface for a respective application (See Ewing fig. 7, 11 teaches a navigation application to navigate applications (Para 25, 27, 31, a user interface 102 or first interface displaying a respective Calendar application. Noting, (fig. 11, Para 70, 80-82, different applications can be displayed (e.g. email, weather, contacts or other applications (fig. 15). 
while displaying the user interface for the respective application on the display, detecting movement of a fingerprint on the fingerprint sensor  (Para 29, touch to navigate the layers of an application (See Calendar application stack, the user (Para 56, user places finger on finger positioning system and detects movement on the slider of the screen (fig. 7) to cause movement). Noting the finger sensor (para 41, 110, 114) may include a camera or other component to recognize and track “the fingertip” or other part of the hand. Thus, the finger sensor identifying said particular finger and tracking said finger performs both detecting movement and recognition of said finger. Movement of the fingertip is tracked vis sensor 1936.   (see also Finger tap, swipe, drag detected to control the interface Para 63, 67). 
In response to detecting movement of the fingerprint on the fingerprint sensor and in accordance with a determination that the movement of the fingerprint is in a first direction, navigating through content in the respective application in a direction determined in accordance with the first direction ( Fig. 7, 11, scroll input on area 700 toward arrow 702 allows the user for example to navigate through the calendar application content). As shown in Ewing fig 8, the user can scroll a stack on the x axis (Para 60) thus first and second direction. Ewing teaches this allows the user to see additional information (Para 62). As also shown in figure 10, the user can (Para 63) navigate through different applications or the same applications with inputs in a given direction. Nonetheless, Fig. 11, shows the user accessing the Calendar application (Para 68). The user can alternatively scroll through stack 1102 or scroll through stacks 1110, 1112, 1114, 1116 and 1118 through directional commands) (Para 68-69). (See also Fig. 14, application centric interface Para 80-82). (See also alternative calendar application navigation Fig 17, Para 70 as navigating through selectable items ). 
: 
In accordance with a determination that the movement of the fingerprint is in a second direction that is opposite to the first direction, navigating through content in the respective application in a direction determined in accordance with the second direction  (See Fig. 7, 11, 14, 17, as explained in the prior limitation the user can scroll in one direction or another (Para 56-5, thus, Ewing shows a direction to arrow 702 as up and opposite direction or second direction to arrow 704). Or as shown in fig. 17a-b through different information. See also Fig. 13B, navigation in the contacts application in a multiple directions.    
in accordance with a determination that the movement of the fingerprint is in a third direction different from the first direction and the second direction, Ceasing to display at least a portion of the respective application, and  displaying a system  user interface that is different from the user interface for the respective application on the display  (See as explained in Ewing Fig. 10, 12, 14, 17a-b, where the user enters a command to the left or right instead of up or down causing another application to be displayed different than the one prior and ceasing to display the prior application. So for example, as shown in figure 7, 11, the area 1102 is the viewable area in the dotted line area of focus, thus as the user enters a command new content is moved into and old content is moved out of focus area. Thus, in moving from one application to another the user can cause the display to cease displaying the prior application and display another (See Para 70-73, 80-82). Alternatively, the user after selecting for example Wed from (fig. 17a) or the D button 1702 the user can enter a command in a third and fourth directions (left or right) to cause days to be displayed for last week or next week, which causes the interface to cease to display the interface for Wed of the current week. (See also Month interfaces in the same application (Fig. 17b). Alternatively, for example the media application (fig. 16) the same idea is presented. User scans through stack as shown Fig. 7, then selects 1218, and is presented with photos specific. The user can then provide an input left or right to see videos or music causing the photo portion of the interface to cease being 

Chatterjee is analogous art to Ewing and Kim as being from the same problem solving art area of accepting directional inputs from a user to navigate an interface (Para 2). Moreover, Chatterjee teaches biometric sensors are commonly used (Para 3) and they have been used as a navigation device. Chatterjee improves on the sensors of old five way buttons by using a variety of sensors to track and authenticate a user finger (Para 40). As shown in figure 1, by including a movement sensor with a biometric and force sensor improves the input to the interface (Para 39-40). Through the use of the sensor array the user can both scroll and navigate (Para 42) while also checking the fingerprint (Para 43-45). The feedback loop combined the sensor detection to let the user know if they were not authenticated or applying enough force to providing the wrong input (Para 47). As stated in Chatterjee, the user input can be applied to user interface features (Para 49). So as to provide directional input (Para 51) as well as an identification process thereby preventing someone from navigating if they are not the authorized user (Para 51-56). Chatterjee teaches numerous inputs can be provide including swipe or position/movement/force inputs (Para 59). As explained in Para 64, a swipe in a given direction can be for navigation in conjunction with a biometric scan (See fig. 3). Chatterjee teaches  Fig. 6-8 different configuration of the combined force and swipe detectors for at least four directions. Chatterjee teaches or suggests this can be used to open an application or a favorite application, which is pertinent to the claims and Ewing’s directional gestures (Para 68). Chatterjee expressly teaches the surface 410 can include biometric capabilities (Para 74), so as to measure the biometric features of a user fingers (e.g. fingerprint). Alternatively the biometric can be separate from the input device. Chatterjee teaches (fig. 9-10, Para 80-84) the touch surface can include both motion and biometric sensing and upon approval the device performs the motion movements. Chatterjee teaches the suggestion in Ewing to use optical sensing to read the characteristics of the finger while also over the swipe region (Para 84). Chatterjee also teaches detecting finger while over a region so as to perform scrolling and moving inputs (Para 87). Chatterjee (fig. 14, Para 95-97) teaches a multi-way input device 


Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Chatterjee, Kim  and Ewing in front of them to modify the finger imaging and position sensor of Ewing with the sensor of Chatterjee so as to specifically teach biometric controls with a fingerprint and activate user interface features, one restricted, by providing a fingerprint input. The motivation to combine Kim with Ewing comes from Kim where Kim suggests it is possible to provide a finger print touch input along with a key input and/or an ordinary touch input thereby improving the convenience of manipulation of the device (Para 143). Ewing is an example of the suggestion in Kim, as Ewing expressly provides ordinary touch inputs on a device while also monitoring the finger input. Ewing suggests providing ordinary touch inputs in multiple directions (Para 29) so as to assist the user in navigating a large number of applications and views (Para 30).  The motivation to combine Chatterjee with Ewing first comes from Ewing where  Ewing suggests (Para 110) that the fingerprint sensor and other input device can include any sort of input device known in the art including a keypad or keyboard or touch screen  and a fingertip sensor that can detect through optical means or another component to track the fingertip, for the purposes of tracking movements to provide input into a user interface  (See Ewing Para 41, 110). Chatterjee suggests such an input device that can be combined with a number of sensors (Para 40) including a biometric sensor into a touch motion sensor so as to detect force but also biometric features of input (Para 32, 43) so as to provide scroll, navigation, and other 



In regard to Independent claim 26, Ewing teaches a device comprising: 
A display, a fingerprint sensor, and one or more processors and memory for storing one or more instructions (See Kim Fig. 1, display, process and fingerprint sensor (Para 89-93).
while one or more functions of the device are restricted and a restricted user interface is displayed on the display, detecting a fingerprint on the fingerprint sensor  (See Para 10-15, Kim teaches a fingerprint sensor that received input on a display to activate a menu on the device). Kim teaches a mobile device (Para 29)  and user input module 130 (fig. 1) (Para 42) that can be implemented as a touch pad, wheel, switch or touch screen, and the device includes  a proximity, pressure and motion sensor input (Para 45-65) and provide/receive various outputs and inputs. Kim teaches touch input is fingerprint touch input (Para 84-85) and can identify the fingerprint (Para 86-94). Kim expressly teaches detecting the fingerprint along with input(Para 94).  As shown in figure 9, Kim teaches one or more functions are restricted on the interface (e.g. menu cannot be selected) (Para 95). 
in response to detecting the fingerprint on the fingerprint sensor, in accordance with a determination that the fingerprint corresponds to authorized fingerprint data, removing the restrictions from the one or more functions of the device and displaying, on the display, an indication that the one or more functions of the device are no longer restricted; and while the one or more functions of the device are not restricted (See Fig. 9, 10 Para 96-99, 104-111). Kim teaches when the user fingerprint is authorized then the menu is then executed, or displayed as restrictions lifted (Para 100). Conversely, when the fingerprint is not authorized 
Displaying, on the display, a first user interface for a respective application ( Kim Para 108-113) Kim teaches displaying a first user interface (main menu screen, viewer screen, broadcast screen, map or webpage (Fig. 22). 
while displaying the user interface for the respective application on the display, detecting movement of a fingerprint on the fingerprint sensor  (Para See Fig. 9, 10 Para 96-99, 104-111, Fig. 22, 135, 139-140). As shown Kim teaches while displaying an application detecting movement.
In response to detecting movement of the fingerprint on the fingerprint sensor and in accordance with a determination that the movement of the fingerprint is in a first direction, navigating through content in the respective application in a direction determined in accordance with the first direction and In accordance with a determination that the movement of the fingerprint is in a second direction that is opposite to the first direction, navigating through content in the respective application in a direction determined in accordance with the second direction  (See Kim Fig 25 an 26, movement in one direction cause the sub menu to be opened and in the other causes the menu to recede (Para 139-
in accordance with a determination that the movement of the fingerprint is in a third direction different from the first direction and the second direction, Ceasing to display at least a portion of the respective application, and displaying a system  user interface that is different from the user interface for the respective application on the display  (See Para 112, 119, Fig. 25 and 26. As shown the user can move fingers in one direction and cause one function and move in the second and cause another. Finally, as shown in figure 25, if the user moves downward, then the device returns to the idle screen or ceases to display screen 820 with the menu bar. 
While Kim teaches both a fingerprint sensor and navigation from folder to folder or screen to screen while providing input (navigation), the claim refers to any and all mechanisms for movement on a fingerprint sensor and navigation on a user interface in response to movement. The claims are not specific as to directions per se, just that there are different directions. The claims are not specific to particular finger nor are the claims specific to content or navigation methods or applications specifically. Thus in the alternative, the teachings of Ewing and Chatterjee are maintained to show how the skilled artisan would understand in the alternative to Kim, not on the suggested teachings in Kim but how a fingerprint can be authenticated and input can be provided into a user interface to effect navigation. Thus, Ewing teaches: 
A display, a fingerprint sensor, and one or more processors and memory for storing one or more instructions, (see Ewing Fig. 19). 
Displaying, on the display, a first user interface for a respective application (See Ewing fig. 7, 11 teaches a navigation application to navigate applications (Para 25, 27, 31, a user interface 102 or first interface displaying a respective Calendar application. Noting, (fig. 11, Para 70, . 
while displaying the user interface for the respective application on the display, detecting movement of a fingerprint on the fingerprint sensor  (Para 29, touch to navigate the layers of an application (See Calendar application stack, the user (Para 56, user places finger on finger positioning system and detects movement on the slider of the screen (fig. 7) to cause movement). Noting the finger sensor (para 41, 110, 114) may include a camera or other component to recognize and track “the fingertip” or other part of the hand. Thus, the finger sensor identifying said particular finger and tracking said finger performs both detecting movement and recognition of said finger. Movement of the fingertip is tracked vis sensor 1936.   (see also Finger tap, swipe, drag  detected to control the interface Para 63, 67). 
In response to detecting movement of the fingerprint on the fingerprint sensor and in accordance with a determination that the movement of the fingerprint is in a first direction, navigating through content in the respective application in a direction determined in accordance with the first direction ( Fig. 7, 11, scroll input on area 700 toward arrow 702 allows the user for example to navigate through the calendar application content). As shown in Ewing fig 8, the user can scroll a stack on the x axis (Para 60) thus first and second direction. Ewing teaches this allows the user to see additional information (Para 62). As also shown in figure 10, the user can (Para 63) navigate through different applications or the same applications with inputs in a given direction. Nonetheless, Fig. 11, shows the user accessing the Calendar application (Para 68). The user can alternatively scroll through stack 1102 or scroll through stacks 1110, 1112, 1114, 1116 and 1118 through directional commands) (Para 68-69). (See also Fig. 14, application centric interface Para 80-82). (See also alternative calendar application navigation Fig 17, Para 70 as navigating through selectable items ). Thus in tracking the identified finger touching the interface the user navigates through content in the application in a direction of input.  
: 
In accordance with a determination that the movement of the fingerprint is in a second direction that is opposite to the first direction, navigating through content in the respective application in a direction determined in accordance with the second direction  (See Fig. 7, 11, 14, 17, as explained in the prior limitation the user can scroll in one direction or another (Para 56-5, thus, Ewing shows a direction to arrow 702 as up and opposite direction or second direction to arrow 704). Or as shown in fig. 17a-b through different information. See also Fig. 13B, navigation in the contacts application in a multiple directions.    
in accordance with a determination that the movement of the fingerprint is in a third direction different from the first direction and the second direction, Ceasing to display at least a portion of the respective application, and  displaying a system  user interface that is different from the user interface for the respective application on the display  (See as explained in Ewing Fig. 10, 12, 14, 17a-b, where the user enters a command to the left or right instead of up or down causing another application to be displayed different than the one prior and ceasing to display the prior application. So for example, as shown in figure 7, 11, the area 1102 is the viewable area in the dotted line area of focus, thus as the user enters a command new content is moved into and old content is moved out of focus area. Thus, in moving from one application to another the user can cause the display to cease displaying the prior application and display another (See Para 70-73, 80-82). Alternatively, the user after selecting for example Wed from (fig. 17a) or the D button 1702 the user can enter a command in a third and fourth directions (left or right) to cause days to be displayed for last week or next week, which causes the interface to cease to display the interface for Wed of the current week. (See also Month interfaces in the same application (Fig. 17b). Alternatively, for example the media application (fig. 16) the same idea is presented. User scans through stack as shown Fig. 7, then selects 1218, and is presented with photos specific. The user can then provide an input left or right to see videos or music causing the photo portion of the interface to cease being displayed. Similarly, while in the device management application the user can perform the same functions (Fig. 11, 14, 15). 




Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Chatterjee, Kim  and Ewing in front of them to modify the finger imaging and position sensor of Ewing with the sensor of Chatterjee so as to specifically teach biometric controls with a fingerprint and activate user interface features, one restricted, by providing a fingerprint input. The motivation to combine Kim with Ewing comes from Kim where Kim suggests it is possible to provide a finger print touch input along with a key input and/or an ordinary touch input thereby improving the convenience of manipulation of the device (Para 143). Ewing is an example of the suggestion in Kim, as Ewing expressly provides ordinary touch inputs on a device while also monitoring the finger input. Ewing suggests providing ordinary touch inputs in multiple directions (Para 29) so as to assist the user in navigating a large number of applications and views (Para 30).  The motivation to combine Chatterjee with Ewing first comes from Ewing where  Ewing suggests (Para 110) that the fingerprint sensor and other input device can include any sort of input device known in the art including a keypad or keyboard or touch screen  and a fingertip sensor that can detect through optical means or another component to track the fingertip, for the purposes of tracking movements to provide input into a user interface  (See Ewing Para 41, 110). Chatterjee suggests such an input device that can be combined with a number of sensors (Para 40) including a biometric sensor into a touch motion sensor so as to detect force but also biometric features of input (Para 32, 43) so as to provide scroll, navigation, and other directional input as well as biometric authentication so as to allow an authorized user to perform said scroll and navigation (Para 51). Chatterjee suggests in doing so the user is first authorized before opening an application or enabled to use a user interface function (Para 55, 96, 121-122).  



With respect to dependent claim 27, Kim in view of Ewing teaches the electronic wherein the first direction is perpendicular to the third direction (see Kim Para See Fig. 9, 10 Para 96-99, 104-111, Fig. 22, Para 119, Fig. 25-26, Para 135, 139-140).  Kim expressly teaches moving either left or right or vertical or horizontal where the movements can be perpendicular to the other. In the alternative, Ewing teaches left to right to move between applications (fig. 7, 11, 14, 17, Para 80-82). 
With respect to dependent claim 28, Ewing teaches the electronic device wherein:  and the system user interface is a multitasking user interface that includes representations of a plurality of concurrently open applications (See Kim Para 112, 119, to control multiple applications Fig. 17; and in the alternative, in Ewing figure 10 ,11, and 15).  

With respect to dependent claims 29-30 Ewing teaches the electronic device the one or more programs further including instructions for: while displaying  of the system user interface in accordance with the determination that the movement of the fingerprint is in the third direction, detect movement of the fingerprint on the fingerprint sensor in the first direction; and in response to detecting movement of the fingerprint on the fingerprint sensor in the first navigating direction, through the system  user interface(See Kim Para 112, 119, navigating through the interface (See also Fig. 15-26). In the alternative, Ewing detecting movement left or right with the finger sensor (Para 41, 110) and then the first direction allows the user to change from calendar Fig. 11, to email. See also in the alternative, the Chatterjee’s sensors allowing for multiple directional inputs. 


With respect to dependent claim 31, Kim in view of Ewing teaches the electronic device wherein navigating through the first user interface includes navigating through the first user interface at a rate determined in accordance with a displacement of the fingerprint on the fingerprint sensor (See Kim Para 102-119 and in the alternative Ewing’s scroll bar speed and motion detection).

With respect to dependent claims 35-36, Kim in view of Ewing teaches the electronic device wherein the fingerprint sensor is separate from the display (See Kim Para 87-88, separated photo sensor from display and alternatively in Ewing 41, 110 and Chatterjee Para 120-121).
With respect to dependent claim 37, Kim does not specifically teach the fingerprint sensor in a button. However, this feature would have been obvious in view of Ewing because Ewing teaches the electronic device wherein: the device includes a button; and the fingerprint sensor is integrated into the button (See Ewing Para 104 and Chatterjee (fig. 14, Para 95-97) teaches a multi-way input device that can also include a bio-metric sensor for fingerprints that can allow for 5 way movement on the device. 

With respect to dependent claim 38, Kim does not specifically teach the fingerprint sensor in a button. However, this feature would have been obvious in view of Ewing because Ewing teaches an electronic device that detects activation of the button; and in response to detecting activation of the button, replace the first user interface with a predefined user interface associated with activating the button (see Focus interface is the middle application in the group Fig. 11, and 13A, see also Chatterjee user preference for a specific application Para 120-122). 

With respect to dependent claims 39-40 Kim does not specifically teach the fingerprint sensor in a button. However, this feature would have been obvious in view of Ewing because Ewing teaches wherein the processing unit is further configured to: while the second user interface is displayed, detect activation of the button; and in response to detecting activation of the button, cease to display the second user interface (See Ewing Para 104, as using buttons to perform the scroll features and in response to movement (See fig. 15 and focus area 1214, the user make a left to right move then the current application ceases to exist and the next application either way is displayed in focus. 


claims 477-481, 483-492, claims 477-481, 483-492 reflect a method comprising similarly recited steps and instructions as device claims 26-31, 35-40 and 497-500 and are rejected as substantially similar subject matter. The rejection of claim 1 is incorporated herein. With respect to the direction being perpendicular, as shown above, Kim shows a device that can accept via a fingerprint and finger input an authentication into a device to unlock a user interface feature. Then Kim can provide multiple vertical and horizontal inputs to control the device (See details above). In the alternative Ewing shows an up and down or north south input as a first and second direction. Then a third direction of east to west or left to right, which is a perpendicular third movement direction to the first and second direction (See figures 7, 11, 14, 17). Ewing clearly shows multiple open applications and tasks (fig. 11, 12, email, calendar, contacts, etc.). As explained in Ewing both the finger and motion can be tracked by the sensor, thus scrolling up on the calendar application along with the tracking of the finger is a navigation of the interface. In the alternative, Chatterjee’s specific input device including a finger print check, as explained in claim improves the interface so as to control the access to the device and to improve directional inputs of devices that previous included fingerprint devices. Ewing shows controlling the scroll rate through the applications by movement of the scroll bar. Ewing teaches automatically changing the interface in response to input (fig. 10, Para 63, 67) causing automatic scrolling or an animation as the interface applications scroll past. Ewing teaches alternatively the sensor can be separate from the display (Para 110). Alternatively, Chatterjee teaches the sensor can be separate (Para 131). Chatterjee teaches the sensor can also be a button and by selecting the button the user can access preference functions (Para 121-122 and five way button improvement). Ewing teaches the interface can include buttons to perform the same functions (Para 104, 110) and Chatterjee expressly teaches incorporating the biometric as well as the motion into a five way button. Ewing teaches a variety of application types (fig. 11) can be displayed, as does Chatterjee and Chatterjee teaches access the most recent or favorite application (Para 65, 68) with an input. Ewing shows the input close to the edge of the display and where input is provided (Fig. 1 and 7).   




Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Chatterjee, Kim  and Ewing in front of them to modify the finger imaging and position sensor of Ewing with the sensor of Chatterjee so as to specifically teach biometric controls with a fingerprint and activate user interface features, one restricted, by providing a fingerprint input. The motivation to combine Kim with Ewing comes from Kim where Kim suggests it is possible to provide a finger print touch input along with a key input and/or an ordinary touch input thereby improving the convenience of manipulation of the device (Para 143). Ewing is an example of the suggestion in Kim, as Ewing expressly provides ordinary touch inputs on a device while also monitoring the finger input. Ewing suggests providing ordinary touch inputs in multiple directions (Para 29) so as to assist the user in navigating a large number of applications and views (Para 30).  The motivation to combine Chatterjee with Ewing first comes from Ewing where  Ewing suggests (Para 110) that the fingerprint sensor and other input device can include any sort of input device known in the art including a keypad or keyboard or touch screen  and a fingertip sensor that can detect through optical means or another component to track the fingertip, for the purposes of tracking movements to provide input into a user interface  (See Ewing Para 41, 110). Chatterjee suggests such an input device that can be combined with a number of sensors (Para 40) including a biometric sensor into a touch motion sensor so as to detect force but also biometric features of input (Para 32, 43) so as to provide scroll, navigation, and other directional input as well as biometric authentication so as to allow an authorized user to perform said scroll and navigation (Para 51). Chatterjee suggests in doing so the user is first authorized before opening an application or enabled to use a user interface function (Para 55, 96, 121-122).  



With respect to claims 17, 465-469, 471-476 and 493-496, claim 17, 465-469, 471-476 and 493-496 reflect a non-transitory computer readable medium comprising computer readable instructions for performing the steps of device claims 26-31, 35-40 and 497-500 and are rejected as substantially similar subject matter. The rejection of claim 1 is incorporated herein. With respect to the direction being perpendicular, as shown above, Ewing shows an up and down or north south input as a first and second direction. Then a third direction of east to west or left to right, which is a perpendicular third movement direction to the first and second direction (See figures 7, 11, 14, 17). Ewing clearly shows multiple open applications and tasks (fig. 11, 12, email, calendar, contacts, etc.). As explained in Ewing both the finger and motion can be tracked by the sensor, thus scrolling up on the calendar application along with the tracking of the finger is a navigation of the interface. In the alternative, Chatterjee’s specific input device including a finger print check, as explained in claim improves the interface so as to control the access to the device and to improve directional inputs of devices that previous included fingerprint devices. Ewing shows controlling the scroll rate through the applications by movement of the scroll bar. Ewing teaches automatically changing the interface in response to input (fig. 10, Para 63, 67) causing automatic scrolling or an animation as the interface applications scroll past. Ewing teaches alternatively the sensor can be separate from the display (Para 110). Alternatively, Chatterjee teaches the sensor can be separate (Para 131). Chatterjee teaches the sensor can also be a button and by selecting the button the user can access preference functions (Para 121-122 and five way button improvement). Ewing teaches the interface can include buttons to perform the same functions (Para 104, 110) and Chatterjee expressly teaches incorporating the biometric as well as the motion into a five way button. Ewing teaches a variety of application types (fig. 11) can be displayed, as does Chatterjee and Chatterjee teaches access the most recent or favorite application (Para 65, 68) with an input. Ewing shows the input close to the edge of the display and where input is provided (Fig. 1 and 7).   



Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Chatterjee, Kim  and Ewing in front of them to modify the finger imaging and position sensor of Ewing with the sensor of Chatterjee so as to specifically teach biometric controls with a fingerprint and activate user interface features, one restricted, by providing a fingerprint input. The motivation to combine Kim with Ewing comes from Kim where Kim suggests it is possible to provide a finger print touch input along with a key input and/or an ordinary touch input thereby improving the convenience of manipulation of the device (Para 143). Ewing is an example of the suggestion in Kim, as Ewing expressly provides ordinary touch inputs on a device while also monitoring the finger input. Ewing suggests providing ordinary touch inputs in multiple directions (Para 29) so as to assist the user in navigating a large number of applications and views (Para 30).  The motivation to combine Chatterjee with Ewing first comes from Ewing where  Ewing suggests (Para 110) that the fingerprint sensor and other input device can include any sort of input device known in the art including a keypad or keyboard or touch screen  and a fingertip sensor that can detect through optical means or another component to track the fingertip, for the purposes of tracking movements to provide input into a user interface  (See Ewing Para 41, 110). Chatterjee suggests such an input device that can be combined with a number of sensors (Para 40) including a biometric sensor into a touch motion sensor so as to detect force but also biometric features of input (Para 32, 43) so as to provide scroll, navigation, and other directional input as well as biometric authentication so as to allow an authorized user to perform said scroll and navigation (Para 51). Chatterjee suggests in doing so the user is first authorized before opening an application or enabled to use a user interface function (Para 55, 96, 121-122).  

With respect to claims 497-500, Ewing in view of Chatterjee show where the user can provide the third input where at least a portion of the prior application while displaying a system interface such as for example the device management app, and performing a third input allows the portion of the interface to remain to be displayed and then move into the user interface setting for the same device or to the camera setting of said same device. Ewing shows the interface is proximate to the input on the interface (See fig. 7 and 11). Ewing shows multiple applications can execute on the device (See fig. 11 and 15).  Ewing expressly shows a calendar application (See fig. 17a-b).
With respect to claims 501, 503, and 505, Kim teaches the fingerprint sensor (fig. 4) are separated from the touch screen  (See Para 87-88).  


6. 	Claims 34, 470, 482 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim in view of Ewing in view of Chatterjee as applied to claim 26 above, and further in view of Scott et. al. U.S. Publication No. 20090184921 published July 23, 2009. 

With respect to dependent claim 34, Kim in view of Ewing in view of Chatterjee do not teach the electronic device wherein: enabling display of the second user interface includes enabling display of an animated transition of the second user interface appearing on the display; and the speed of the animated transition is based on a displacement of the fingerprint on the fingerprint sensor. 

However, Scott teaches accepting user input via applied forces where an animation or transition can occur (Para 40). Scott is analogous art to Chatterjee and Ewing and  also teaches accepting user input via an input device to control a graphical user interface (Para 1). Scott teaches a device may support some or all of different force inputs of bending, shearing, stretching and pressing (Para 19, 30). Forces applied to the device are considered input user actions (Para 19). Dependent on the sensor typo the force sensor turns the input into a control input of the device (Para 21). The input can cause zooming actions, window actions, media actions, or page 

Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Kim, Ewing and Chatterjee and Scott in front of them to specifically show how a gesture can be represented by an animated transition on a user device. The motivation to combine Kim, Ewing and Chatterjee and Scott comes from Scott as Scott suggests the use of the input device can be used with a variety of applications so as to control the scroll of applications (Para 62) and where animations can be used to make inputs more intuitive to the user by mapping force to resulting actions and providing visual feedback as a result (Para 39-40).   


With respect to claims 470, claim 470 reflect a method comprising similarly recited steps and instructions as device claims 34 and are rejected as substantially similar subject matter (See Ewing Fig. 19). 

With respect to claim 482 reflect a non-transitory computer readable medium comprising computer readable instructions for performing the steps of device claims 34 and are rejected as substantially similar subject matter (See Ewing Fig. 19). 


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179